66 F.3d 335
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Edward McKEEVER, Jr., Petitioner-Appellant,v.Sherman BLOCK;  L.A. County Jail, et al., Respondents-Appellees.
No. 94-55524.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 5, 1995.*Decided Sept. 8, 1995.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Edward McKeever Jr. appeals pro se the district court's dismissal of his 42 U.S.C. Secs. 1983, 1985 and 1986 claims alleging violations of his constitutional rights during his criminal trial.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated by district court.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, McKeever's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3